EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Cheryl Eichstaedt on 2/4/2021.

The application has been amended as follows: 

1. (Previously Presented) A non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising:
providing a first user option to select a first portion of a first user interface display screen of a first computing device;
determining first mapping rules based on first contextual information associated with the first portion of the first user interface, wherein the first mapping rules specify a first set of one or more user interface controls to be displayed in a second user interface display screen of a second computing device based on the first contextual information, and wherein the first set of one or more user interface controls are not displayed in the first user interface display screen;
enabling the first computing device and the second computing device to be remotely located, wherein the first computing device and the second computing device are

physically separate and communicate via a server over a network;
receiving user selection of coordinated applications;
providing, in response to the receiving of the user selection of the coordinated applications, on the first computing device first applications that are related to second applications running on the second computing device and used to generate the second user interface display screen, wherein functionality and data provided via the second user interface display screen is augmented with the first applications on the first computing device, wherein the first applications are used to display on the first user interface display screen;
causing the first set of one or more user interface controls to be displayed in the second user interface display screen of the second computing device based, at least in part, on the selected first portion and the first mapping rules;
receiving user specification of a second portion of the first user interface display screen of the first computing device;
determining second mapping rules based on second contextual information associated with the second portion of the second user interface, wherein the second mapping rules specify a second set of one or more user interface controls to be displayed in the second user interface display screen of the second computing device based on the second contextual information, wherein the second set of one or more user interface controls are not displayed in the first user interface display screen, wherein the first contextual information of the first portion of the first user interface display screen is a different type than the second contextual information of the second portion of the first user interface display screen, and wherein the first set of one 
displaying the second set of user interface controls in the second user interface display screen of the second computing device based, at least in part, on the selected second portion and the second mapping rules.

2.    (Previously Presented) The computer-readable storage medium of claim 1, wherein at least one mapping rule of the first mapping rules specifies how at least one first item is transformed into a second item.

3.    (Cancelled)

4.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first portion of the first user interface display screen of the first computing device comprises at least one of one or more of functionality and data associated with a selected region of the first user interface display screen, a table, and a drop-down menu.

5.    (Cancelled)

6.    (Cancelled)



8.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information comprises information about items being worked and displayed in association with the first user interface display screen of the first computing device.

9.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information comprises information that facilitates conveying a state of the first user interface display screen.

10.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information comprises calendar entries.

11.    (Previously Presented) The computer-readable storage medium of claim 1, modifying the first mapping rules based on the first contextual information.

12.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information comprises device resources.



14.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information comprises dynamic data.

15.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first contextual information is presented based on system learning of user behaviors.

16.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first mapping rules comprise rules developed via system learning of user behaviors.

17.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first mapping rules comprise rules based on software usage history.

18.    (Previously Presented) The computer-readable storage medium of claim 1, wherein the first mapping rules are based on computing resources available to the first computing device.


providing a first user option to select a first portion of a first user interface display screen of a first computing device;
determining first mapping rules based on first contextual information associated with the first portion of the first user interface, wherein the first mapping rules specify a first set of one or more user interface controls to be displayed in a second user interface display screen of a second computing device based on the first contextual information, and wherein the first set of one or more user interface controls are not displayed in the first user interface display screen;
enabling the first computing device and the second computing device to be remotely located, wherein the first computing device and the second computing device are physically separate and communicate via a server over a network;
receiving user selection of coordinated applications;
providing, in response to the receiving of the user selection of the coordinated applications, on the first computing device first applications that are related to second applications running on the second computing device and used to generate the second user interface display screen, wherein functionality and data provided via the second user interface display screen is augmented with the first applications on the first computing device, wherein the first applications are used to display on the first user interface display screen;

receiving user specification of a second portion of the first user interface display screen of the first computing device;
determining second mapping rules based on second contextual information associated with the second portion of the second user interface, wherein the second mapping rules specify a second set of one or more user interface controls to be displayed in the second user interface display screen of the second computing device based on the second contextual information, wherein the second set of one or more user interface controls are not displayed in the first user interface display screen, wherein the first contextual information of the first portion of the first user interface display screen is a different type than the second contextual information of the second portion of the first user interface display screen, and wherein the first set of one or more user interface controls are a different type of controls than the second set of one or more user interface controls; and
displaying the second set of user interface controls in the second user interface display screen of the second computing device based, at least in part, on the selected second portion and the second mapping rules.

20. (Previously Presented) A system comprising:
one or more processors; and

providing a first user option to select a first portion of a first user interface display screen of a first computing device;
determining first mapping rules based on first contextual information associated with the first portion of the first user interface, wherein the first mapping rules specify a first set of one or more user interface controls to be displayed in a second user interface display screen of a second computing device based on the first contextual information, and wherein the first set of one or more user interface controls are not displayed in the first user interface display screen;
enabling the first computing device and the second computing device to be remotely located, wherein the first computing device and the second computing device are physically separate and communicate via a server over a network;
receiving user selection of coordinated applications;
providing, in response to the receiving of the user selection of the coordinated applications, on the first computing device first applications that are related to second applications running on the second computing device and used to generate the second user interface display screen, wherein functionality and data provided via the second user interface display screen is augmented with the first applications on the first computing device, wherein the first applications are used to display on the first user interface display screen;

causing the first set of one or more user interface controls to be displayed in the second user interface display screen of the second computing device based, at least in part, on the selected first portion and the first mapping rules;
receiving user specification of a second portion of the first user interface display screen of the first computing device;
determining second mapping rules based on second contextual information associated with the second portion of the second user interface, wherein the second mapping rules specify a second set of one or more user interface controls to be displayed in the second user interface display screen of the second computing device based on the second contextual information, wherein the second set of one or more user interface controls are not displayed in the first user interface display screen, wherein the first contextual information of the first portion of the first user interface display screen is a different type than the second contextual information of the 
displaying the second set of user interface controls in the second user interface display screen of the second computing device based, at least in part, on the selected second portion and the second mapping rules.

21.    (Previously Presented) The non-transitory computer-readable storage medium of Claim 1, the operations further comprising:

receiving user specification of a third portion of a third user interface display screen of a third computing device, wherein the third computing device, the first computing device and the second computing device are physically separate and communicate via the server over the network:
determining third mapping rules based on third contextual information associated with the third portion, wherein the third mapping rules specify a third set of one or more user interface controls, wherein the first contextual information of the first portion of the first user interface display screen is a different type than the third contextual information of the third portion of the third user interface display screen, and wherein the first set of one or more user interface controls are a different type of controls than the third set of one or more user interface controls; and
displaying the third set of one or more user interface controls on the second user interface display screen of the second computing device based, at least in part, on the selected third portion and the third mapping rules.

22.    (Previously Presented) The non-transitory computer-readable storage medium of Claim 1, the operations further comprising:
manipulating the first selected portion of the first user interface display screen of the first computing device with at least one of the first set of one or more user interface controls on the second user interface of the second computing device.


23.       (Currently Amended) The non-transitory computer-readable storage medium of Claim 1, the operations further comprising: 
determining the first mapping rules based on one or more characteristics of the second computing device; 

selecting and displaying via the second computing device, one or more user interface controls in accordance with a recency of use of the user interface controls included in the user interface features; 
receiving user adjustment to both the first user interface display screen and the second user interface display screen including adjustment to underlying data associated with the first user interface display screen and the second user interface display screen based on functionality associated with the items,  
wherein the items include a saving data user interface control and a posting data user interface control, wherein the saving data user interface control saves data included in the first portion and the posting data user interface control posts data included in the first portion and illustrated via the items to the server, 
wherein one of the first computing device and the second computing device is a desktop computer and the other of the first computing device and the second computing device is a mobile device, wherein the first portion includes an item adapted to replace a preselected portion of the second user interface display screen of the second computing device based on the signal and the first mapping rules, 
wherein the first portion includes a toolbar of the first user interface display screen; 
basing the first mapping rules on data and functionality that is selected or in-focus of another device; 
employing user interface controls displayed via different devices to control software running on the first and second computing devices; 

, including the first computing device and the second computing device; 
storing, using the SetSharedUIInfo() function, the user interface functionality including the user interface controls, wherein the user interface controls are selectively shared between the devices, wherein the mobile computer employs a touch screen; 
using an interaction operations module to enable selection of UI features, determining UI features selected on the devices, storing the first mapping rules and the second mapping rules, and manipulating UI devices, wherein the first mapping rules transform items in the first portion of the first computing device to first items on the second computing device and the second mapping rules transform items in the second portion of the first computing device to second items on the second computing device; 
downloading, using a controller, database objects from an enterprise server system and a server-side device interaction software; 
constructing user interface features based on the database objects; 
displaying the constructed UI features on the touch screen; 
generating a signal characterizing selection of desktop features; 
transmitting the signal to the server-side device interaction software; 
employing the signal, at the controller, with reference to at least one of the first mapping rules and the second mapping rules to generate UI features on the touch screen of the mobile device, wherein the first contextual information and the second contextual information include software usage history and user calendar entries; 
forwarding, to a client-side general user interface (GUI) integration software located on the mobile device, data for representation on the mobile device in response to client-side user input including user input from the devices; 
representing the forwarded data on the mobile device; 
using the mobile device to insert data, UI display screen features, and sections into another one of the devices; 
employing the mobile device as a base for different display screens; 

receiving selection of a combination of table rows and table columns on the desktop computer; 
triggering a mobile device display of associated data and interactive functionality based on the selection of the combination of table rows and table columns; 
generating a signal based on user selection of a view details user interface control from the mobile device; 
forwarding the signal from the view details user interface control to the server; 
generating data and functionality for the desk top computer based on the signal for the view details user interface control; 
retrieving, at the server, additional details associated with one or more computing objects represented via the combination of table rows and table columns; 
receiving selection of an address column of a table of employees displayed on the desktop computer; 
updating the mobile device to depict addresses from the address column, wherein the addresses are pinned on a map and the mobile device and the desktop computer are remotely located during the receiving of the selection of the address column and the updating of the mobile device, wherein one or more of the addresses are also displayed in a hover layer on the mobile device; 
receiving user selection on the desktop computer requesting a particular bank; 
updating the mobile device with a map including a location of the particular bank; 
receiving selection of the location of the particular bank from the map; 
displaying a toolbar with icons on the desktop computer; 
receiving selection of the toolbar on the desktop computer; and 
displaying, on the mobile device, the icons of the toolbar from the desktop computer. 

 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/17/2021